Citation Nr: 1302309	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  11-12 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis and meniscal tear of the right knee, claimed as secondary to degenerative arthritis of the left knee.

2.  Entitlement to service connection for status post chronic lumbar spine strain with degenerative arthritis, claimed as secondary to degenerative arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1980. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2008 rating decision in which the RO denied service connection for right knee and low back disorders.  In October 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2011.
	
In his May 2011 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  In July and August 2012 correspondence, he was notified that his Board hearing had been scheduled for a date in September 2012.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, he failed to appear for this hearing.  In September 2012 correspondence the Veteran wrote that he missed his scheduled hearing because he was being evicted from his apartment and was now homeless.  The Veteran did not request another hearing and, in fact, requested that his case be advanced on the docket.  As such, his Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2012).  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA outpatient treatment records dated from February 2011 through May 2012 which were considered by the RO in the most recent May 2012 supplemental statement of the case.

In November 2012, a Deputy Vice Chairman of the Board granted the Veteran's motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2012).

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

This appeal arose from the Veteran's claim that his right knee and low back disorders are related to his service-connected left knee disorder.  

Service treatment records are negative for right knee and/or low back problems.  Significantly, a January 1980 separation examination shows a normal spine and normal lower extremities.  Post-service VA treatment records show X-ray findings of mild bilateral tricompartmental degenerative joint disease of the right knee as early as August 2007 and magnetic resonance imaging (MRI) findings of right knee medial meniscus tear as early as April 2008.  A May 2008 VA treatment record notes that the Veteran was involved in a motor vehicle accident in March 2008 which resulted in a "worsening" of neck and back pain.  An August 2008 VA treatment record notes continued low back pain as well as DJD (degenerative joint disease) on film.  The Veteran is currently service connected for tinnitus, a scar of the left wrist status post carpal tunnel surgery, carpal tunnel syndrome of the left wrist, degenerative arthritis of the left knee, and residuals of a pilonidal cystectomy.  

The Veteran filed a claim for service connection for right knee and low back disorders in September 2008.  In connection with this claim the Veteran included an August 2008 statement signed by his treating physician Dr. M.N.D., a VA staff physician.  Dr. M.N.D. noted that the Veteran suffered from chronic left knee pain, which started back in 1978 with a left knee injury during military service.  He also more recently developed right knee pain, and was found to have a medial meniscal tear which will require surgical repair.  Both knees are painful with walking and the Veteran has  found that he is more and more limited in his ability to ambulate.

The Veteran also suffered from intermittent low back pain, which worsened as of March 2008 when he was involved in a motor vehicle accident.  X-rays of his back show mild to moderate arthritis changes, and his pain issues seem to stem from a combination of this and musculoskeletal pain.  His back pain symptoms had not improved greatly from the time of his accident, and he now falls into the realm of having chronic back pain.  

Dr. M.N.D. wrote that the Veteran's knee pain issues impact his back pain, and his service-connected left knee issues have contributed to the development of chronic intermittent back pain.  Furthermore, Dr. M.N.D. opined that it was likely that gait changes due to his service-connected left knee disorder may have contributed to his current right knee pain.    

At the time of the Veteran's claim for right knee and low back disorders, service connection was not yet in effect for the left knee.  Following the November 2009 rating decision which granted service connection for the left knee, the Veteran was scheduled for a VA examination in February 2011.  The February 2011 VA examiner, Mr. W.K.R. is a PA-C (physicians assistant-certified).  With regard to the low back the examiner noted that Veteran had a diagnosis of status post chronic lumbar spine strain with degenerative changes confirmed on x-rays to rule out any bony abnormalities.  This is not at least as likely as not related to service as the Veteran was overweight and worked in the maintenance industry where he had to lift, carry, climb, and do stairs on a daily basis with physical laborious work.  The examiner found no evidence to indicate that any compensatory mechanism had injured the Veteran's lumbar spine and he had a motor vehicle accident resulting in back complaints in 2008 confirmed in review.  

Therefore, the examiner opined that it was not at least as likely as not that the low back disorder was related to the service-connected left knee disorder.  With regard to the right knee the examiner diagnosed bilateral degenerative arthritic knees with meniscal tears, both confirmed by MRI and CPRS review.  It was noted that the Veteran has obvious degenerative changes bilaterally by MRI.  This was more consistent with his weight and his occupation than it was for any compensatory mechanism.  Once again, the examiner wrote that the right knee and lumbar spine were not at least as likely as not related to the Veteran's military service.  The examiner so no compensatory mechanism to cause these degenerative changes.  

In a November 2011 VA Form 646, the Veteran's representative argued that more weight should be afforded the August 2008 opinion over the February 2011 opinion as the August 2008 opinion was given by a medical doctor and the February 2011 opinion was given by a physician's assistant.  Furthermore, the representative argued that the February 2011 VA opinion that the Veteran's right knee and low back disorders are more likely due to his job and his weight than his service-connected left knee disorder did not make sense.  It was noted that the Veteran was required to work and was unable to remove his left leg to do so.  Therefore, he must use both of his lefts together.  However, because of his service-connected left leg, he favors the left knee/leg and uses his right leg to take the brunt of the use.  This has caused the right knee to degenerate.  The Veteran's representative wrote that it was silly to that that the Veteran would not do this and therefore could not have an effect on the right knee.  

In December 2011, the claims file was sent to the same examiner who performed the February 2011 VA examination for an addendum to determine whether the Veteran's low back and/or right knee disorders are "at least as likely as not" permanently aggravated beyond natural progression by the degenerative arthritis of the left knee.  

In a December 2011 addendum, the VA examiner, Mr. R.M.W., PA-C, opined that it was less likely than not (less than 50 percent probability) that the Veteran's low back and right knee disorders were related to his military service.  The examiner wrote that the Veteran is overweight and has bilateral knee meniscal tears without injury to the right knee in the service and during examination there was no evidence that the Veteran had mechanism to favor or cause overuse strain.  Instead, the examiner wrote that the more likely reason was the Veteran's weight.  The Veteran was, notably, a large man with increased weight that increased the stress on his bilateral knees.  The lumbar spine was in a motor vehicle accident that increased the Veteran's pain and symptoms.  This was referred to in the August 2008 letter and the knee symptoms are bilateral at the knees.  Therefore, the examiner opined that the knees are not the cause of the aggravation.  The Veteran's weight and accident are. 

Mr. R.M.W. also opined that it was less likely than not (less than 50 percent probability) that the Veteran's low back and right knee disorders were related to the Veteran's service-connected left knee disorder.  The examiner wrote that there was no connection to the back and left knee.  The left knee is not the only symptomatic knee, the Veteran was bilaterally painful, and this was consistent with degenerative changes caused by increased weight as the knees see five to 10 times a persons body weight during activity and 50 pounds overweight is the stress that would be expected to cause the degenerative changes in the lumbar spine and right knee.  The lumbar spine was injured in an accident and this was the cause and the only aggravation is from his weight as no mechanism was found during the examination to cause right knee pain or low back pain from the left knee.  Mr. R.M.W. concluded that, in his opinion, there was no mechanism to cause the right knee or lumbar spine pain from the left knee.  He did have elevated weight status and a motor vehicle accident that could give cause.  Therefore, Mr. R.M.W. found no aggravation or cause from the left knee to the lumbar spine or right knee.

Unfortunately, the Board finds that further development is necessary in this case.  As above, the Veteran claims that his right knee and low back disorders are related to his service-connected left knee disorder.  

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder. 38 C.F.R. § 3.310.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310  o implement the decision in Allen, which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b)  was moved to sub-section (c).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.

While the February/December 2011 VA examiner concluded that the Veteran's current right knee and low back disorders were not secondary to and/or aggravated by his service-connected left knee disorders, these opinions were, notably, given by a physician's assistant rather than a medical doctor.  Furthermore, the February 2011 opinion that the low back and right knee disorders are related to the Veteran being overweight/his occupation in the maintenance industry does not refute the Veteran's allegation that the right knee and low back disorders are secondary to or aggravated by his service-connected left knee disorder.  Also, while these opinions note that there is no evidence of a "mechanism to favor" the service-connected left knee they do not explain what would constitute satisfactory evidence of "mechanism to favor."

In the August 2008 statement Dr. M.N.D. opined that the Veteran's service-connected left knee issues have contributed to the development of chronic intermittent back pain and further opined that it was likely that gait changes due to his service-connected left knee disorder may have contributed to his current right knee pain.  The Board finds that this opinion is insufficient to grant service connection for right knee and low back disorders given the requirements in Allen.  As above, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen, 7 Vet. App. at 439.  While Dr. M.N.D. opined that the Veteran's service-connected left knee disorder has contributed to his current right knee and low back disorders she did not state in what way the Veteran's service-connected left knee disorder has contributed ot the right knee/low back disorders.  

On remand, clarification should be sought from Dr. M.N.D. (a VA physician at the Portland VA Medical Center) regarding her August 2008 statement.  Specifically, Dr. M.N.D. should be asked to opine whether the Veteran's right knee and/or low back disorders are "proximately due to, or the result of" his service-connected left knee disorder pursuant to 38 C.F.R. § 3.310.  Dr. M.N.D. should also opine whether there is "any increase in severity" of the Veteran's right knee and/or low back disorders that is "proximately due to or the result of" the Veteran's service-connected left knee disorder, "and not due to the natural progress of the nonservice connected disease."  The RO should arrange for the Veteran to undergo further examination only is Dr. M.N.D. is no longer available, or further examination is deemed necessary.  

Prior to obtaining further medical opinion in this case, to ensure that all due process requirements are met, and that the record is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  
As regards VA records, a review of the claims file (to include the electronic file) reveals that the Veteran consistently sought VA treatment from the Portland VA Medical Center (VAMC from May 2007 through May 2012, but there are no treatment records dated after May 2012.  Given the need to remand for clarification of the August 2008 VA opinion, the RO should also attempt to obtain any outstanding VA treatment records beginning in May 2012.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the identified facility all outstanding records of evaluation and/or treatment of the Veteran since May  2012.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2012)

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  For all claims, the RO should consider all evidence added to the record since the RO's last adjudication of the claims.  

1.  The RO should obtain from the Portland VAMC (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran since May 2012.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  The RO should specify what evidence VA will provide and what evidence the Veteran is to provide.  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should afford Dr. M.N.D. (a VA physician at the Portland VAMC) the opportunity to review the claims file, including the February/December 2011 VA examination report and opinion regarding the Veteran's claimed right knee and low back disorders.  

Specifically, with respect to the right and the low back, Dr. M.N.D. should be asked to opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that each disability was caused, or is aggravated, by the Veteran's service-connected left knee disorder.  

If causation is not found, Dr. M.N.D. should opine whether there is "any increase in severity" of  the Veteran's right knee and/or low back disorder(s) that is "proximately due to or the result of" the Veteran's service-connected left knee disorder, "and not due to the natural progress of the nonservice connected disease."  Dr. M.N.D. should explain whether there is any evidence of a "mechanism to favor" of the service-connected left knee, as noted in the February/December 2011 VA opinions, and explain what would constitute satisfactory evidence of "mechanism to favor."

If aggravation is found, Dr. M.N.D. should attempt to quantify the degree of additional disability resulting from the aggravation.

If Dr. M.N.D. is unavailable or it is determined that another examination is needed, the RO should arrange for the Veteran to undergo examination, by an appropriate physician, to obtain an opinion responsive to the questions posed above. 

The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include full discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.




5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority. 

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication ; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).



